DECISION.
CARPENTER, J.
Petitioner in the above entitled case was employed by the respondent as a plasterer, and while working at such employment some of the lime or plaster fell into his eye, as a result of which it became necessary to perform an operation on the eye. The operation was performed by Dr. Vito L. Raia, and after the eye had healed it was found that when the petitioner turned his eye to the right he 'had a double vision. It appeared from the evidence that it would be dangerous for a person with a double vision to work as a plasterer, as it is necessary to úse a staging in the performance of this work. The petitioner testified that he had attempted to get other employment, but was unable to do so.
There is no question in the Court’s mind that it would be dangerous for the petitioner to work at any trade *34where he would have to climb or use staging. There being no dispute as to the injury or to the defect in the petitioner’s vision, and the Court being satisfied that the petitioner will be prevented from carrying on his. usual occupation, and there being no chance for improvement in vision, it would seem to the Court that the petitioner is suffering from a partial permanent disability, and that he is entitled to at least half the compensation to which he would be entitled if he were totally incapacitated. Decree may be entered accordingly.
For petitioner: Max Winograd.
For respondent: McGovern & Slat-tery.